DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Since this application is a continuation of US Application 14/414887, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
	Election/Restrictions
Applicant’s election without traverse of Group I and Species 10 in the reply filed on 11/03/2021 and the interview 11/24/2021 is acknowledged.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 1-6 and 11-16 are photographs which are not clear. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications (see MPEP 608.02 VII). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-25 and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9 of U.S. Patent No. 11,058,168 in view of Johnston (US 5,437,112). .
Johnston teaches a shoe with an upper portion (upper portion 50) having a coating (pieces 70, 74, 75) configured into a spatial surface pattern defining spaced surface zones. The coating enhances a contact surface area between the ball and the shoe. The shapes of the spatial surface pattern may include a variety of shapes including elongate stripes and trapezoid-shaped zones (column 5, lines 2-14, 32-45; Fig. 7a-7c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the surface zones of the claimed subject matter of the patent in a pattern of spaced zones (such as elongated stripes and/or trapezoid-shaped zones), as taught by Johnston, in order to provide a specific ball control feature to the upper which enhances contact between the ball and the shoe, depending on the needs of the individual user.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first layer consist in substantial part of grains having a size between 300 and 400 pm to have good gripping characteristics and sufficient thinness to maintain flexibility of the shoe upper, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
17/341306 Claims
US 11,058,168 Claims
16-19, 21-24, 33-36
1, 9
20
4
25
3



Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 recites the limitation “said zones comprise together define” in lines 1-2. It appears that this limitation should read --said zones together define--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-25 and 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 16, there is no support in the original specification for the zones having shapes and boundary lines designed for ball targeting.
Regarding claim 16, there is no support in the original specification for alternating short and long stripes, elongated straight stripes which extend from the right side of the shoe to the left side of 
Regarding claim 19, there is no support in the original specification for the spaced surface zones having a plurality of trapezoid-shaped spaced surface zones.
Regarding claim 21, there is no support in the original specification for the granules to consist of a granulated rubbery material. The specification only states that the granules can comprise rubber.
Regarding claim 23, there is no support in the original specification for the ribs and grooves having depth and particular directions selected to control the path of the ball.
Regarding claim 24, there is no support in the original specification for the shape of the surface zones and of the ribs and grooves thereon being configured to correspond substantially to the shape of a contact line formed between the surface area and the ball when reaching the surface zone.
Regarding claim 33, there is no support in the original specification for substantially randomly shaped discrete granules, or the discrete granules being retained in substantially random positions and with substantially random orientations. 
Regarding claim 33, there is no support in the original specification for the elongated shooting surfaces contributing to the desired directional shooting characteristic, the desired directional shooting characteristic being enhanced in a direction transverse to the elongated shooting surfaces and in at least in a part of the spaced surface zones, whereby the surface zones have shapes and boundary lines configured for ball targeting and the ribs and grooves have sufficient depth and directions designed for ball targeting.
Regarding claim 34, there is no support in the original specification for the zones having shapes and boundary lines designed for ball targeting by minimizing the slipping effect of the ball along the boundary line when arriving in an acute angle with the boundary line.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 22, 33, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites the limitation “consists in substantial part of grains having a size between 300 and 400 µm. The term “substantial part” in claim 18 is a relative term which renders the claim indefinite. The term “substantial part” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to what extend the grains must have a size between 300 and 400 µm.
	Claim 22 recites the limitation "said mix" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 33 recites the limitations “substantially randomly shaped discrete granules” and “substantially random positions and with substantially random orientations” in lines 8 and 15, respectively. The term “substantially” in claim 33 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for 
Further, it is not clear what structure is encompassed by the term ‘random’. It is not clear what makes a shape, position, or orientation random in relation to a granule.
	Claim 36 recites the limitation “largely free of said first and second coatings” in line 2. The term “largely” in claim 36 is a relative term which renders the claim indefinite. The term “largely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to what extent the space must be free of the first and second coatings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21-24, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skirrow (US 2009/0007457) in view of Johnston (US 5,437,112).
Regarding claim 16, Skirrow discloses a shoe with a desired directional shooting characteristic adapted for use in ball games, comprising: (a) a sole (sole 1b); (b) an upper shoe portion (upper 1a) 
Skirrow discloses that the discrete granules in a layer of the coating may have free outer surfaces that provide an improved contact with the ball when getting into contact therewith (paragraph 0085), but does not specifically disclose that the discrete granules of the second coating have free outer surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided discrete granules with free outer surfaces, as taught by Skirrow, in the outer layer (second coating) of the surface structure in order to provide a higher coefficient of friction, enabling better grip between the surface structure and a ball.
Skirrow discloses that the surface zones may be provided in patterns to enhance the performance of the shoe (paragraph 0090), but does not disclose specific patterns or that the zones are spaced from one another. Johnston teaches a shoe with an upper portion (upper portion 50) having a coating (pieces 70, 74, 75) configured into a spatial surface pattern defining spaced surface zones. The 
Regarding claim 17, Johnston teaches that the surface zones comprise a plurality of stripe-shaped spaced surface zones (Fig. 7a-7c).
Regarding claim 18, Skirrow discloses that the grains may have a size between 300 and 400 µm (paragraph 0083), bit does not specifically disclose that a substantial part of the grains have a size between 300 and 400 µm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first layer consist in substantial part of grains having a size between 300 and 400 pm to have good gripping characteristics and sufficient thinness to maintain flexibility of the shoe upper, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, Johnston teaches that said spaced surface zones comprise a plurality of trapezoid-shaped spaced surface zones (Fig. 7a-7c).
Regarding claim 21, Skirrow discloses that the discrete granules consist of a granulated rubbery material (such as crumbed rubber).
Regarding claim 22, Skirrow discloses that the mix comprises granules having a size below 1 mm (paragraph 0083).

Regarding claim 24, Skirrow and Johnston teach that the shape of said surface zones and of said ribs and grooves thereon are configured to correspond substantially to the shape of a contact line formed between said surface area and the ball when reaching said surface zone (depending on the shape and size of the particular ball and shoe).
Regarding claim 34, Skirrow discloses a shoe with a desired directional shooting characteristic adapted for use in ball games, comprising: (a) a sole (sole 1b); (b) an upper shoe portion (upper 1a) connected to said sole, said upper shoe portion having an outer surface; (c) a first coating (rubberized particulate coating) disposed on said outer surface, said first coating configured into a spatial surface pattern, said spatial surface pattern defining spaced surface zones (sections 2-8), said first coating comprising: (i) a layer of an adhesive substance (urethane resin) disposed over and adhered to the outer surface of the upper shoe portion and defining the shape of said surface zones; (ii) a first plurality of discrete granules (crumbed rubber) comprising a resilient material positioned on the top of said layer of the adhesive substance (surface application of particulate material; paragraph 0085), the discrete granules forming a grained structure, and (d) a second coating (repair formulation coating; paragraph 0086) is provided and fixed on the top of said first coating, comprising discrete granules of a resilient material, wherein the zones have shapes and boundary lines designed for ball targeting by minimizing the slipping effect of the ball along the boundary line when arriving in an acute angle with the boundary line (wherein the shapes and boundary lines of the zones will influence the path of ball and the grained structure will minimize slipping) (paragraphs 0085, 0086, 0090, 0129-0138; Fig. 1). 

Skirrow discloses that the surface zones may be provided in patterns to enhance the performance of the shoe (paragraph 0090), but does not disclose specific patterns or that the zones are spaced from one another. Johnston teaches a shoe with an upper portion (upper portion 50) having a coating (pieces 70, 74, 75) configured into a spatial surface pattern defining spaced surface zones. The coating enhances a contact surface area between the ball and the shoe. The shapes of the spatial surface pattern may include a variety of shapes including elongate stripes and trapezoid-shaped zones (column 5, lines 2-14, 32-45; Fig. 7a-7c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the surface zones of Skirrow in a pattern of spaced zones (such as elongated stripes and/or trapezoid-shaped zones), as taught by Johnston, in order to provide a specific ball control feature to the upper which enhances contact between the ball and the shoe, depending on the needs of the individual user.  
Regarding claim 35, Skirrow discloses that discrete granules comprise a mix of rubber granules with differing sizes (paragraph 0083).
Regarding claim 36, Skirrow and Johnston teach that the space between the spaced surface zones is largely free of said first and second coatings.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skirrow and Johnston, as applied to claim 21, further in view of Droege et al. (US 2009/0300945), herein Droege.
The combination of Skirrow and Johnston does not disclose that the coating is provided on portions of the lateral edge of the sole. Droege teaches a sports shoe with elements to facilitate contact with a ball. The elements can be provided on portions of the lateral edge of the sole (toe bumper 1229 which is provided on the lateral edge of the sole and is shaped for improved ball contact and has an increased coefficient of friction to facilitate contact with a ball; paragraphs 0132-0140; Fig. 12, 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coating on portions of the lateral edge of the sole, as taught by Droege, in order to facilitate improved ball contact with a ball along the sole.

Claims 25 and 33 are free of art rejections but are subject to 112(a), 112(b), and/or double patenting rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/Primary Examiner, Art Unit 3732